Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with J. Patrick Finn on 07/22/2022.
The amended claims are listed below.
Claim 7: Change the recitation “daily during” (line 3) to “in a course of a daily dosing for”.
Claim 15: Change the recitation “daily during a treatment period of 1-7 days once” (line 2) to “in a repeated course of a period of 2-7 days”.
Claim 16: Change the recitation “once every” (line 2) to “in a repeated course every”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 06/27/2022 has been entered. Claims 1-6, 8-14, and 17-26 are cancelled. Claims 7, 15, and 16 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 15/113,723 filed on 07/22/2016, now ABN, which is a 371 of PCT/US15/13376 filed on 01/28/2015 and claims benefit of US Provisional Application No. 61/932,704 filed on 01/28/2014 and 61/932,711 filed on 01/28/2014.

Withdrawn Claim Objections/Rejections
The objection of claims 15 and 16 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 04/25/2022, is withdrawn in view of amended claims.
The rejection of claims 7 and 14-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 4-8 of the Non-Final Rejection mailed on 04/25/2022, is withdrawn in view of amended claim 7 and cancelled claim 14. Claims 15 and 16 depend from claim 7.
The rejection of claims 7 and 14-16 under 35 U.S.C. 103 as being unpatentable over Day et al. in view of Nakamura et al., as set forth on pages 9-11 of the Non-Final Rejection mailed on 04/25/2022, is withdrawn in view of amended claim 7 and cancelled claim 14. Claims 15 and 16 depend from claim 7.
The provisional rejection of claims 7 and 14-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 23, and 25-28 of copending Application No. 15/113,723, as set forth on pages 12 to 13 of the Non-Final Rejection mailed on 04/25/2022, is withdrawn in view of cancelled claim 14 and Applicant’s Arguments/Remarks filed on 06/27/2022. Applicant argued “As indicated in the granted petition, the U.S. Patent Application Serial No. 15/113,723 “is again abandoned”. In response, these arguments are persuasive.

Allowable Subject Matter
The amended claim 7 is allowed. Claims 15 and 16, depending from claim 7, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 7, directed to A method for lessening symptoms of idiopathic pulmonary fibrosis in a subject in need thereof, comprising parenterally administering to the subject an effective amount of dasatinib and quercetin in a course of a daily dosing for a period of 1-7 days, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 04/25/2022, in which Day et al. (European Journal of Pharmacology 599:44–53, 2008) disclosed a unique role of human collagen receptor Discoidin Domain Receptor1 (DDR1) in monocytic cells for idiopathic pulmonary fibrosis. CD14+ monocytes/macrophages isolated from bronchoalveolar lavage fluid of idiopathic pulmonary fibrosis patients had elevated levels of DDR1 expression, particularly of the 1b isoform, which leads to production of several inflammatory chemokines upon collagen induction. Collagen-induced DDR tyrosine kinase auto-phosphorylation after 8 and 24 h exposure. Imatinib, nilotinib and dasatinib inhibit DDR1-dependent collagen-induced MCP-1 release in monocytic cells. Imatinib and dasatinib inhibited chemokine secretion with IC50 values of 1970±1300 nM and 300 nM±172 nM (page 52, right col., para. 5; page 45, left col. para. 2; page 49, left col., para. 1; right col., para. 1; page 50, left col., para. 2; right col., para. 1). Nakamura et al. (Am J Respir Cell Mol Biol Vol 44. pp 614–620, 2011) disclosed that quercetin exhibits suppressive effects against the production of collagen by transforming growth factor-ß (TGF-ß) via the induction of Heme oxygenase-1 (HO-1) in murine embryo fibroblasts NIH3T3 and normal human lung fibroblasts (NHLFs). Idiopathic pulmonary fibrosis is characterized by the deposition of extracellular matrix. Given that HO-1 is one of the important molecules emerging as a central player in diseases, quercetin or its derivatives, which effectively induced HO-1, will lead to new therapeutic strategies for promoting antifibrotic therapy in respiratory diseases. In NIH3T3 cells and human lung fibroblasts, the expressions of HO-1 mRNA and HO-1 protein were induced by treatment with quercetin for 4–6 hours and 24 hours, respectively (page 614, right col., para. 2; Abstract; page 619, left col., para. 3). Liposomal quercetin, which exhibits improved water solubility and selective accumulation in lung tissues, was demonstrated to attenuate bleomycin-induced pulmonary fibrosis in rats by its suppression of inflammatory cytokines. Moreover, treatment with liposomal quercetin produced a significant reduction of hydroxyproline content, and apparently reduced areas of lung fibrosis and collagen deposition histopathologically (page 619, left col., para. 2).
However, the references did not teach or suggest the limitation “a course of a daily dosing for a period of 1-7 days”, required by claim 7, which yields unexpected synergistic effect on reduction of senescent cells in mice 5 days after administration of dasatinib (D) + quercetin (Q) combination compared with individual compounds (Fig. 7A). 
    PNG
    media_image1.png
    591
    642
    media_image1.png
    Greyscale
 Fig, 10 also demonstrated specific reduction of senescent cells 3 days after administration of dasatinib (D) + quercetin (Q) combination. 
    PNG
    media_image2.png
    457
    684
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7, 15, and 16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623